DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 2/10/21. Claims 1 and 3 - 6 have been amended. Claims 7 - 22 have been cancelled. Claims 23 - 24 have been added. Claims 1 – 6 and 23 – 24 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 2/10/21.  
Double Patenting
The Double Patenting rejection has been withdrawn due to the amendments to the present claims and the convincing Remarks.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Whitham on 2/12/21.


In claim 4, line 5, change “to an existing water”   to  - -  to the water   - - 


REASONS FOR ALLOWANCE
Claims  1 – 6, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of AMOUR (US 5,569,424) and of PEARCE et al (www.appropedia.com: "Recycling of Wind Turbine Blades").
AMOUR discloses a method of forming a solid composite product comprising:
Cutting and pre-chopping waste composite material to half inch pieces, wherein the composite is made of plastic matrix reinforced with fiberglass, graphite fibers, or Kevlar fibers, or nylon fibers, etc.; mixing the resulting particles with a resin and additives; pouring the mixture into a mold; and curing it to form a solid composite product.
AMOUR fails to teach that the fiberglass reinforced plastics are obtained from windmill turbine blades; fails to teach to track the blades utilized by an energy supplier by collecting and organizing information with respect to the blades; fails to teach water; and fails to teach to provide a chain of custody record for the tracked blades which reflects the passage of the  blades from the tracking step through the processing, mixing, forming and curing steps.

PEARCE fails to teach to track the blades utilized by an energy supplier by collecting and organizing information with respect to the blades; fails to recycle the blades by adding water and additives and curing the mixture; and fails to teach to provide a chain of custody record for the tracked blades which reflects the passage of the blades from the tracking step through the processing, mixing, forming and curing steps.

The closest prior art of record fails to teach or render obvious the claimed recycling method of producing a composite product, comprising: tracking one or more composite wind turbine blades utilized by an energy producer to yield one or more tracked composite wind turbine blades, wherein the tracking comprises collecting and organizing information with respect to the one or more composite wind turbine blades utilized by the an-energy producer; processing the one or more tracked composite wind turbine blades so as to form a plurality of pieces each having at least one dimension that is 1/2 inches or less of a resultant composite wind turbine blade material; mixing the processed resultant composite wind turbine blade material with a resin, a water content, and one or more additives; forming the mixture of processed composite wind turbine blade material into a shape for providing a resultant composite product; applying a pressure and a temperature to cure the formed mixture; and providing a chain of custody record for the one or more tracked composite wind turbine blades which reflects the passage of the one or more tracked composite wind turbine blades from the tracking step through the processing, mixing, forming, and applying steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765